Citation Nr: 1521174	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected knee and hip disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claim for service connection for a low back disability.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this claim for additional development in March 2012, June 2013, and July 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is needed prior to adjudication of the Veteran's claim for service connection for a low back disability.

The Board last remanded this claim in July 2014, for the purpose of obtaining an addendum VA medical opinion addressing whether the Veteran's low back disability has been aggravated by any of his service-connected disabilities.  The remand instructed that the file should be returned to the physician who performed the Veteran's August 2013 VA spine examination, if available, that the opinion provider should specifically address the Veteran's assertion that his low back disorder deteriorated as a result of his service-connected knee and hip disabilities, and that a new examination should be requested if it was deemed necessary to respond to the questions posed.  

As the August 2013 examiner was unavailable, the requested opinion was provided by another physician in August 2014.  After noting that a new examination was not required, the physician opined that it was less likely than not that the Veteran's back condition was aggravated beyond natural progression by a service-connected condition, including the Veteran's knee and hip disabilities.  When providing a rationale for his opinion, however, the physician stated only that he identified no records or sufficient medical documentation to determine that the Veteran's current low back disability had been aggravated beyond natural progression by those or any other service-connected disabilities.

As the physician who provided the August 2014 opinion stated there was not sufficient medical evidence to determine whether the Veteran's service-connected disabilities have permanently worsened his low back disability and did not address the Veteran's contentions as requested, the Board finds that an additional VA examination and opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to assess the current nature and etiology of his low back disability and to obtain a medical opinion as to whether it has been aggravated by a service-connected disability (to include the Veteran's bilateral knee and hip disabilities).  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability has been aggravated (permanently worsened beyond its natural progression) by his right and left knee disabilities, right and left hip disabilities, or any other service-connected disability.  

In issuing the opinion, the examiner should specifically address the Veteran's assertion that his ongoing knee and hip disabilities have caused his low back disability to deteriorate.

If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

The examiner should provide rationales for all conclusions reached.  If he or she believes that an opinion cannot be provided without resorting to speculation, then a detailed medical explanation as to why this is so should be provided.

2.  Thereafter, readjudicate the claim on appeal.  If the claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




